Citation Nr: 1738538	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-03 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant joined the National Guard in February 1976, and thereafter he had active service in the United States Army from July 1976 to July 1979.  The appellant subsequently was a member of the National Guard and Army Reserve and he was assigned to the retired Reserve in March 2010.  While in the Army Reserve, the appellant was called to active duty and served from April 2006 to July 2007, including a year in Iraq; he was awarded the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia in April 2009.  

In June 2017, the appellant provided testimony at a Central Office hearing conducted at the Board in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of this hearing is of record. 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores utilizing recorded Maryland CNC word lists are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Appeals for Veterans Claims (Court) has indicated that, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Court held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service. 

In this case, the appellant is currently service-connected for tinnitus and hearing loss in the left ear.  An August 2015 VA audiologist opined that the appellant's bilateral hearing loss was related to his military service, including his military noise exposure.  However, while the left ear has been service-connected for hearing loss based on the positive audiology opinion and the severity of the left ear hearing loss, the right ear has not because the requirements of 38 C.F.R. § 3.385 have not yet been met for the right ear.

The appellant last underwent a VA compensation examination for hearing loss in September 2012.  The Veteran testified during his June 2017 Board hearing that his right ear hearing loss has gotten worse since that September 2012 VA audiology examination.  

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of a veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, the appellant's last VA examination is stale as it took place five years ago.  Because there may have been a significant change in the appellant's right ear hearing loss during the past five years, a new examination is in order.

Therefore, the case is REMANDED for the following:  

1.  Schedule the Veteran for an appropriate audiological examination to determine if the severity of his hearing loss meets the requirements of 38 C.F.R. § 3.385. 

2.  If the right ear hearing loss meets the requirements of 38 C.F.R. § 3.385, consider the August 2015 audiology opinion and take appropriate action.

3.  If the right ear hearing loss does not meet the requirements of 38 C.F.R. § 3.385 and the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  Appropriate time should be allowed for response. 

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. §§ 3.158 and 3.655. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

